NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMBRI SEAN JOHNSON, Sr.,                       No.    19-16454

                Plaintiff-Appellant,            D.C. No. 3:19-cv-03500-WHA

 v.
                                                MEMORANDUM*
EDMUND G. BROWN, Jr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      California state prisoner Jambri Sean Johnson, Sr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging wrongful

conviction and conspiracy claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal under 28 U.S.C. § 1915A.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                       1                                       19-16454
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Johnson’s action as barred by Heck v.

Humphrey, 512 U.S. 477 (1994), because success would necessarily imply the

invalidity Johnson’s conviction or sentence, and Johnson failed to allege facts

sufficient to show that his conviction or sentence has been invalidated. See

Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (a prisoner in state custody cannot use

a § 1983 action to challenge the fact or duration of his confinement, but must

instead seek federal habeas corpus relief).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                       2                                       19-16454